Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	In response to a restriction requirement mailed on 12/24/2021, the Applicant elected Species I encompassing an array substrate and an OLED display device with traverse on 02/21/2022 on the ground that the restriction between Species I and Species II is improper, because claim 10 of the non-elected Species II has been amended as "A mask applied to a manufacturing of the OLED display panel as claimed in claim 9. Therefore, claims 1-11 are linked as to form a single general inventive." Examiner maintains the restriction requirement, because a limitation of "applied to a manufacturing of the OLED display panel as claimed in claim 9" may not distinguish the claimed mask as the limitation appears to be directed to an intended use of the mask. The mask cannot have the structural limitations of the array substrate or the OLED display panel per se, so even though the limitation above includes a reference to "as claimed in claim 9," the mask cannot be defined by the array substrate or the OLED display panel. 
The restriction requirement is still deemed proper and is therefore made FINAL.
	Elected claims 1-9 are examined below. Non-elected claims 10-11are withdrawn. 



Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  ARRAY SUBSTRATE HAVING FILM LAYER DISCONNECTED AT CORRESPONDING GROOVE OR PROTRUSION AND OLED DISPLAY PANEL HAVING THE SAME [[,OLED DISPLAY PANEL, AND MASK]]

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, the independent claim 1 is indefinite, because it is unclear whether a film is actually formed or to be formed; that is, the scope of claim 1 is unclear. 
	Claims 2-8 are indefinite, because they depend from the indefinite claim 1. 
	Independent claim 9 is indefinite, because it refers to the indefinite independent claim 1. 
	

A. Prior-art rejections based on Cho
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2016/0270209 A1 to Cho ("Cho").
Figs. 3 and 4 of Cho have been annotated to support the rejection below: 	


    PNG
    media_image2.png
    628
    422
    media_image2.png
    Greyscale

[AltContent: textbox (POR)][AltContent: arrow][AltContent: textbox (P)][AltContent: arrow][AltContent: textbox (SR)][AltContent: arrow]c
    PNG
    media_image3.png
    363
    547
    media_image3.png
    Greyscale

Regarding independent claim 1, Cho teaches an array substrate (see Figs. 3 and 4 for example; para [0048] - "FIG. 4 is an enlarged cross-sectional view of a part A illustrated in FIG. 3.), comprising:
	a predetermined film-forming region DA and a non-film forming region NDA(CA) surrounding the predetermined film-forming region DA, wherein the non-film forming region NDA(CA) comprises a shadow region SR, and the shadow region SR surrounds and is close to the predetermined film-forming region DA;
	wherein an actual film-forming region of a film layer 140 (para [0051] -"The insulating layer 140") to be formed on the array substrate comprise the predetermined film-forming region DA and the shadow region SR; and
	wherein the array substrate is provided with a groove 170 (para [0074] - "an engraved pattern 170") or a protrusion P in the corresponding shadow region SR, so that the film layer 140 is disconnected at the corresponding groove 170 or the protrusion P. 
	Regarding claim 2, Cho teaches the array substrate that is provided with retaining walls in the predetermined film-forming region DA, at least one of the retaining walls 116 (para [0058] - "A pixel defining layer 116") is arranged in a ring shape (Fig. 4 shows the OLED formed with the pixel defining layer 116. Each OLED is surrounded by the pixel defining layer 116.) at a position closed to the non-film forming region NDA(CA), and at least one of the groove 170 or the protrusion P is defined around the predetermined film-forming region DA. 
	
Regarding independent claim 9, Cho teaches an OLED display panel, comprising:
	the array substrate according to claim 1 (see rejection of claim 1 above), and an organic light emitting layer and a thin film encapsulation layer;
	wherein the array substrate is provided with a pixel opening region POR disposed corresponding to the predetermined film-forming region DA, and the organic light emitting layer 162 (para [0057] - "The OLED includes a pixel electrode 161, an emission 162, and a common electrode 163.") is disposed corresponding to the pixel opening region POR. 




B. Prior-art rejections based on '525 Kim
Claim Rejections - 35 USC § 102  
Claims 1-4 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0166525 A1 to Kim et al. (" '525 Kim").
Figs. 4 of '525 Kim has been annotated to support the rejection below: 	

[AltContent: textbox (NR)][AltContent: textbox (FR)][AltContent: textbox (SR)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (O)][AltContent: arrow][AltContent: arrow][AltContent: textbox (P)]
    PNG
    media_image4.png
    319
    533
    media_image4.png
    Greyscale



	Regarding independent claim 1, '525 Kim teaches an array substrate (see Fig. 4 for example; see also Fig. 1.), comprising:
	a predetermined film-forming region FR and a non-film forming region NR surrounding the predetermined film-forming region FR (see Fig. 1), wherein the non-film forming region NR comprises a shadow region SR, and the shadow region SR surrounds and is close to the predetermined film-forming region FR;
	wherein an actual film-forming region of a film layer 310 (para [0108] - "first inorganic film 310") to be formed on the array substrate comprise the predetermined film-forming region FR and the shadow region SR; and
	wherein the array substrate is provided with a groove O or a protrusion CD1a (para [0052] - "The first crack detection line CD1 may include a first line CD1a...") in the corresponding shadow region SR, so that the film layer 310 is disconnected at the corresponding groove O or the protrusion CD1a. 
Regarding claim 2, '525 Kim teaches the array substrate that is provided with retaining walls DM (para [0108] - "dam DM") in the predetermined film-forming region FR, at least one of the retaining walls DM is arranged in a ring shape (see Fig. 1) at a position closed to the non-film forming region NR, and at least one of the groove O or the protrusion CD1a is defined around the predetermined film-forming region FR. 
	Regarding claim 3, '525 Kim teaches a distance between the retaining wall DM and the groove O or the protrusion CD1a is a distance from a boundary of the film layer 310 corresponding to the predetermined film-forming region FR to the retaining wall DM (see Fig. 4 above). 	
	Regarding claim 4, '525 Kim teaches a cross-sectional width at an opening of the groove O is less than a cross-sectional width at a bottom of the groove O, and a side wall of the groove is an inclined surface arranged at a present angle.
	Regarding claim 6, '525 Kim teaches a cross-sectional width of a top of the protrusion CD1a is greater than a cross-section width of a bottom of the protrusion CD1a, and a sidewall of the protrusion is an inclined surface arranged at a present angle. 
	Regarding claim 7, '525 Kim teaches there is a different in level between the film layer 310 disposed on the protrusion CD1a (see layer 310a) and other portions of the film layer 310 (see layer 310 in the FR region), and the film layer 310 is disconnected at an edge of the protrusion CD1a. 
	Regarding claim 8, '525 Kim teaches the array substrate that is provided with spaced signal traces CD1 at a position corresponding to the shadow region SR, and the groove O is arranged to avoid the signal traces CD1 (para [0062] - "An end of the first line CD1a may extend up to the pad area PA to be connected to the first test pad TP1, and an end of the second line CD1b may extend up to the pad region PA to be connected to the second test pad TP2."). 

	Regarding independent claim 9, '525 Kim teaches an OLED display panel, comprising:
	the array substrate according to claim 1 (see rejection of claim 1 above), and an organic light emitting layer and a thin film encapsulation layer;
	wherein the array substrate is provided with a pixel opening region (para [0093] - "The pixel defining layer may include an opening that exposes the first electrode 210") disposed corresponding to the predetermined film-forming region FR, and the organic light emitting layer 230 (; para [0094] - "...the organic light emitting layer of the light .  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Pub. No. US 2020/0127220 A1 to Cho
	Pub. No. US 2020/0127228 A1 to Huang et al.
	Pub. No. US 2019/0157607 A1 to Kim et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        07 March 2022

	

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status